Mr. Justice Trunkey
delivered the opinion of the Court, January 4th, 1886.
That the Court of Common Pleas had jurisdiction of this cause is clearly shown in the opinion on the motion in arrest of judgment, and little can be added to what has been so well said by the President Judge.
Section 48 of the Act of 1834, P. L., 545, requires the County Auditors to settle and adjust the accounts of the Commissioners, Treasurer, Sheriff, and Coroner of the County, and to make report thereof to the Court of Common Pleas, showing the balance due from or to such Commissioners, Treasurer, Sheriff or Coroner. Section 55 provides that the report shall *314be filed among the records of the Court, and from the time of filing shall have the effect of a judgment against the real estate of the officer who shall appear to be indebted; and subsequent sections provide for appeal by the County or the officer within a limited time, if either be dissatisfied, and thereupon the Court may direct an issue to be tried by a jury.
The Act of 1861, P. L., 450, relating to Allegheny County, creates the office of Controller, who shall have among other powers and duties, “ a general supervision and control of the fiscal affairs of the county, and of the accounts and official acts of all officers or other persons who shall collect, receive or distribute the public moneys of the county, ...... and he shall immediately on discovery of any default or deficiency report the same to the Commissioners and to the Court of Common Pleas of said county, and shall take immediate measures to secure the public moneys or property, and to remove the delinquent party if in office and not removed by the Commissioners.” In the month of January in every year he shall make a report to the Court of Common Pleas of all the receipts and expenditures of the County for the preceding year, which report shall include a statement of “all debts and accounts due by or to the county by county officers or others.” Expressly he is required to supervise and control the accounts and official acts of all officers, or other persons, who shall collect, receive, or distribute money of the county, and he shall annually make report of the debts and accounts due by or to the county by officers, or others.
The 18th section of the Act provides that all duties devolved on the County Auditors by the Act of April 15th, 1834, and all powers conferred on them by said Act, shall be performed by the Controller, so far as regards county accounts and State taxes for which the county is or may be liable; and the report required by the seventh section shall have the same effect as the report of the auditors under the Act of 1834, and all the provisions of said Act in reference to appeals from the auditors’ report are extended to the report of the Controller. The duties and powers thus placed on the Controller relate to only four officers designated by name, for the County Auditors were so restricted by the Act of 1834. This is the extent of the power conferred by the 18th section of the Act of 1861. With regard to the officers named in section 48 of the Act of 1834, the report required of the Controller by the Act of 1861, shall have the same effect as the report of the County Auditors. Section 18 of the later Act relates solely to the duties and powers which previously had been performed by the auditors, and no other part of the Act confers like powers with regard to other officers. The report required of the Controller *315embraces many things with which County Auditors had nothing to do. It shall include a statement of the debts and accounts due by or to the county by other persons as well as officers. If officers, other than the Commissioners, Treasurer, Sheriff and Coroner, may be included in the terms of the 18th section of the Act of 1861, so may other persons, and then the Controller is clothed with authority to make report of a debt due to the county from any person, which shall be filed and have the effect of a judgment against the real estate of such person. It is not contended that-the Act applies to debts owing by “other persons,” so that the report shall have the effect of a judgment as to them.
The contention is that the Act of 1861 places all county officers whose duties involve the receipt of moneys of the county within the provisions of the Act of 1834 relating to County Auditors. Extensive powers are vested in the Controller over the acts of all such officers, which powers are plainly set forth in the statute. But it is nowhere set forth that the report of the Controller shall have the same effect as the report of County Auditors as to all such officers. That the clerk has been made a salaried officer,'and the fees he receives belong to the county, is no reason for a forced construction of the statute so that his accounts may be finally adjusted by the Controller performing duties of County Auditors under the Act of 1834. If this could be done, in bounties where the statute relating to County Auditors continues in force, should the prothonotaries and clerks of the courts be paid by salary and the fee's become the property of the respective counties, the accounts of such prothonotaries and clerks could be legally settled by the county auditors without additional legislation.’ To this we cannot agree. The courts have no right to inject the words “ prothonotary and clerk of the court ” into the 48th section of the Act of 1834. If unnamed subjects can be embraced within a statute which names its subjects, by implication, the limit of implication would be the notions of the Judge as to what should have been named.
Judgment affirmed.